Martin, J.

delivered the opinion of the court.
This is a suit by attachment The plaintiffs having made I oath that the defendant, who resides in New-Orleans, is indebted to them; and they are informed that he is about to leave the state before judgment may be obtained or executed J against him in the ordinary course of legal proceedings.
A citation issued, directed to the sheriff of the parish of I New-Orleans, who returned it duly served, and a writ of I *127attachment issued to the sheriff of the parish of Rapides, who seized thereon a tract of land of the defendant in this parish.
The court sustained a plea in abatement, that the defendant was suable in the parish of New-Orleans, in which he had his domicil. The suit was dismissed, and .the plaintiffs appealed.
The appellants’ counsel has contended that the defendant was only entitled to have the attachment dissolved by disproving facts alleged in the petition, and has relied on the Code of Practice, article 258.
The defendant residing in New-Orleans, the court of the Sixth District had no jurisdiction of' a suit against him. “District and Parish Courts have no jurisdiction where actions are brought against persons residing in the state out of the limits of their respective jurisdictions, except in cases expressed in this code.” Code of Practice, article 129. And the appellants do not pretend that this is one so expressed. They have contended that the present .case is taken out of the general rule, by a very strong implication. That the defendant had no property that could be attached out of the parish of Rapides, and the courts in New-Orleans could not direct their writs to the sheriff of the former parish. This is no answer to the objection that the jurisdiction is denied to all courts but those of the defendant’s domicil, unless when expressly given by the code.
The appellants have shown that in their opinion, the courts of New-Orleans may issue writs to the sheriff of the parish of Rapides, since in the present case they took out a writ from the court of the Sixth District, directed to the sheriff of the parish of New-Orleans.
Saving, therefore, the question whether process of attachment may issue to sheriffs out of the district of the court which issues them, to be determined, when it shall properly come before us, we think the district judge did not err in sustaining the plea in abatement, and dismissing the suit.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.